Citation Nr: 1103758	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 10, 2005, for 
the award of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 1981 and 
from September 1989 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

While a review of the record on appeal reveals that the Veteran 
also perfected appeals as to a number of other claims, the Board 
finds that none of these other claims are before the Board at 
this time because in November 2004 and August 2007 he withdrew 
these other appeals.  See 38 C.F.R. § 20.204(b) (2010) (a 
substantive appeal may be withdrawn at any time before the Board 
promulgates a decision).  


FINDINGS OF FACT

1.  The Veteran separated from his second period active duty in 
February 19996.

2.  In an August 1996 rating decision, the RO denied entitlement 
to service connection for a psychiatric disability.

3.  In a March 1998 rating decision, the RO denied an application 
to reopen a claim of entitlement to service connection for a 
psychiatric disability.

4.  The Veteran did not perfect an appeal as to either the August 
1996 or the March 1998 rating decision as to the denial of his 
claim of service connection for a psychiatric disorder.

5.  There is no allegation of clear and unmistakable error in 
either the August 1996 or the March 1998 rating decision.

6.  On November 29, 1999, the Veteran filed an application to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder which included PTSD.

7.  On August 16, 2006, the competent and credible evidence first 
shows the Veteran being given a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 10, 
2005, for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.159, 3.400, 
20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue under 38 U.S.C.A. § 5101 as to providing an appropriate 
application form or completeness of the application.  

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007). 

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect does 
not constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the 
rating decision and statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claim's files all 
identified and available records.  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Earlier Effective Date Claim

The Veteran and his representative claim that the appellant is 
entitled to an effective date of entitlement to service 
connection for PTSD dating back to his February 1996 separation 
from his second period of active duty.  Specifically, they allege 
that because service treatment records document the Veteran's 
complaints and treatment for psychiatric problems while on active 
duty and these same types of psychiatric problems have continued 
since that time, the claimant should be entitled to service 
connection for PTSD dating back to his separation from military 
service.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

The effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial to 
the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  If the veteran does not perfect an appeal, 
however, the rating decision becomes final.  See 38 C.F.R. §§ 
20.302(a), 20.1103.  Similarly, Board decisions are final on the 
date issued.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The 
effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The Veteran separated from his second period of active duty in 
February 1996.  In March 1996, he filed claims for, among other 
things, entitlement to service connection for a psychiatric 
disorder.  In an August 1996 rating decision, the RO denied the 
claim and the Veteran did appeal.  Accordingly, that rating 
decision is final.  38 U.S.C.A. § 7105.

The Veteran thereafter filed an application to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  In 
a March 1998 rating decision, the RO denied the application to 
reopen.  Thereafter, the Veteran did not perfect an appeal.  
Accordingly, that rating decision is also final.  Id.

The evidence also clearly shows that the Veteran did not file a 
claim for clear and unmistakable error in either of the prior 
denials.  See 38 C.F.R. § 3.105(a) (2010).  Once that prior 
decision became final, any claim filed thereafter was a claim to 
reopen.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(a), 20.1103.  
Consequently, the effective date for the assignment of service 
connection for PTSD may be no earlier than a new application.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156, 3.400.

As to when a new application was next received by VA, the first 
time any documentation was added to the claims files following 
the March 1998 RO decision which could serve as a claim of 
entitlement to service connection for a psychiatric disorder 
including PTSD was on November 29, 1999.  While the Veteran did 
not use the words PTSD in this statement, the Board nonetheless 
finds his claims regarding having problems with anxiety, sleep, 
and depression, which symptoms are associated with PTSD, 
constitutes a claim for PTSD.  See AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).  The Board has reached 
this conclusion because in a recent ruling in Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009), the Court clarified how the 
Board should analyze claims, specifically to include those for 
posttraumatic stress disorder.  As emphasized in Clemons, though 
a Veteran may only seek service connection for PTSD or another 
psychiatric disorder, his claim "cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed. . ."  Id.  
In essence, the Court found that a Veteran does not file a calm 
to receive benefits for a particular psychiatric diagnosis, such 
as PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by his 
mental condition.  

Therefore, the Board finds that the November 29, 1999, statement 
was the first time that a claim of entitlement for service 
connection for a psychiatric disorder including PTSD was raised 
since the March 1998 rating decision.  It therefore acts as the 
date of his claim.  38 C.F.R. § 3.1(p) (a "claim" is a written 
communication requesting a determination of entitlement to a 
benefit, or evidencing a belief in entitlement to a benefit); 
Also see 38 C.F.R. § 3.151. 

In reaching this conclusion, the Board has not overlooked the 
Veteran and his representative's claims that service connection 
should date back to his 1996 separation from active duty because 
the appellant's service treatment records show complaints and 
treatment for psychiatric problems that, in retrospect, were the 
first signs and symptoms of his PTSD.  However, given the 
finality of the March 1998 rating decision and the failure of the 
record to show any writings from the Veteran or his 
representative prior to November 29, 1999, the Board cannot find 
that the record shows an earlier claim of service connection for 
PTSD.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.1(p).

After receiving the November 29, 1999, claim, the RO denied the 
application to reopen a claim of service connection for a 
psychiatric disorder in a March 2000 rating decision.  The 
Veteran perfected an appeal as to this denial.  In a subsequent 
October 2006 rating decision, the RO implicitly reopened the 
claim of entitlement to service connection for a psychiatric 
disorder and then grated service connection for PTSD effective 
from February 10, 2005.

Having decided that the Veteran's claim of service connection for 
PTSD arose from his November 29, 1999, statement, the next 
question for the Board to consider is when the record first shows 
he became entitled to service connection for PTSD because the 
effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this regard, at all times from November 1999 through February 
2005, 38 C.F.R. § 3.304 (2005) provided that a grant of service 
connection for PTSD required (i) medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a) (2005), (ii) medical 
evidence establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the DSM IV.  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent clear 
and convincing evidence to the contrary.  Where, however, VA 
determines that the veteran did not engage in combat with the 
enemy, or that he did engage in combat with the enemy but the 
claimed stressor is not related to such combat, lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the occurrence 
of the claimed stressors.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the in-
service and post-service records document the Veteran's 
complaints and treatment for anxiety attacks as well as his 
diagnosis and treatment for, among other things, anxiety, 
adjustment, and/or personality disorders.  However, despite the 
fact that the Veteran was afforded VA psychiatric examinations in 
November 1996 and November 2001, the first time that the record 
contains a competent and credible diagnosis of PTSD is at the 
August 16, 2006, VA examination.  Telling, at both of these 
earlier VA psychiatric examinations, the examiners did not find 
evidence that the Veteran was suffering from any psychiatric 
disorder including PTSD.

In reaching the above conclusion, the Board has not overlooked 
the June 2004 letter from the Veteran's Pastor in which he opined 
that the appellant appeared to be suffering from, among other 
things, PTSD when he provided him with counseling in 1990 and 
1991.  The Board has also not overlooked the Veteran and his 
representative's lay claims that he has had PTSD since military 
service.  However, while the Veteran's Pastor and representative 
are competent to report on what they can see and the claimant is 
competent to report on what he can see and feel, the Board does 
not find these opinions that the appellant had an earlier 
diagnosis of PTSD credible.  The Board has reached this 
conclusion because diagnosing PTSD requires special medical 
training that neither the Veteran, his representative, or his 
Pastor have been shown to have.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Moreover, the Board 
finds more credible the opinions by the November 1996 and 
November 2001 VA examiners that the claimant was not suffering 
from any psychiatric disorder, including PTSD, than the Veteran, 
his representative, or his Pastor's claims that he had PTSD since 
service.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

Therefore, since a condition president for the grant of service 
connection for PTSD is a diagnosis of PTSD, even without taking 
into account when the record verifies the Veteran's claimed 
stressors (see Mayhue v. Shinseki, No. 09-0014 (U.S. Vet. App. 
Jan. 18, 2011)), the Board finds that entitlement to service 
connection for PTSD did not arise until at least August 16, 2006 
(i.e., the date he was first diagnosed with PTSD).  See 38 C.F.R. 
§ 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

As reported above, the effective date of a successful claim to 
reopen is the date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  Accordingly, even though the Veteran had a claim 
of service connection for PTSD pending since November 29, 1999, 
the Board finds that there is no legal basis for an effective 
date earlier than February 10, 2005, for the grant of service 
connection for PTSD because the preponderance of the competent 
and credible evidence of record does not show his being diagnosed 
with PTSD until August 16, 2006.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date prior to February 10, 2005, for a grant of 
entitlement to service connection for PTSD, is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


